 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Michael Anthony Jefferson,                         No. CV-17-04197-PHX-JJT (ESW)
10                  Petitioner,                         ORDER
11   v.
12   Charles L. Ryan, et al.,
13                  Respondents.
14
15          At issue is the Report and Recommendation (Doc. 22) (“R&R”) submitted by

16   United States Magistrate Judge Eileen S. Willett in this matter recommending that the

17   Court deny and dismiss with prejudice the Petition for Writ of Habeas Corpus pursuant to

18   28 U.S.C. § 2254 (Doc. 1). Petitioner has filed timely Objections to the R&R (Doc. 24), as

19   well as an Application for Certificate of Appealability from the District Court (Doc. 25).

20   Upon consideration of all of the above, the Court will overrule the Objections, adopt the

21   R&R and dismiss the Petition.

22          Judge Willett’s R&R thoroughly and exhaustively analyzed each of the five bases

23   on which Petitioner claimed ineffective assistance of his former counsel in the underlying

24   matter, and correctly concluded that none of those five claims met the standard for

25   ineffective assistance set forth in Strickland v. Washington, 466 U.S. 668 (1984). For the

26   reasons set forth in abundant detail in the R&R, Judge Willett correctly concludes that in

27   none of the five instances argued does Petitioner satisfy either prong of Strickland: there is

28   no showing of either objectively deficient performance by counsel or prejudice. Indeed in
 1   Grounds Four and Five, Petitioner’s proffered courses of action all would have been
 2   outright futile. To wit: the fruits of a search that Petitioner had to consent to as a condition
 3   of probation (Ground Four) cannot as a matter of law be suppressed as unconstitutionally
 4   obtained. Similarly, it is hornbook law that jail calls (Ground Five) are not testimonial in
 5   nature and therefore their introduction into evidence at trial does not violate the
 6   confrontation clause. Moreover, Judge Willett correctly concluded that the state court’s
 7   own application of the Strickland standard was not unreasonable.
 8             Petitioner’s Objections merely re-argue precisely what he stated in his Petition.
 9   They raise nothing that calls into question Judge Willett’s reasoning. And they similarly
10   ignore the law set forth in the R&R. Accordingly,
11             IT IS ORDERED overruling the Objections (Doc. 24) and adopting in whole the
12   R&R (Doc. 22).
13             IT IS FURTHER ORDERED denying and dismissing with prejudice the Petition
14   for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254 (Doc. 1). The Clerk of Court shall
15   enter judgment accordingly and close this matter.
16             IT IS FURTHER ORDERED denying Petitioner’s Application for Certificate of
17   Appealability (Doc. 25) and leave to proceed in forma pauperis in this matter. Petitioner
18   has not made a substantial showing of the denial of a constitutional right in his claims for
19   relief.
20             Dated this 8th day of March, 2019.
21
22                                           Honorable John J. Tuchi
                                             United States District Judge
23
24
25
26
27
28


                                                    -2-
